Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Office finds the claims to be allowable in view of the surprising functional properties of Fc fusion monomers. See the attached form 892 citing 2 references by Dumont et al. (2006) and Bitonti et al. (2004).  
Dumont et al. (2006, a review cited by the IDS) provides the following on p. 154, col. 2:
“4.2 EpoFc Monomer To reduce both size and charge of the EpoFc fusion protein, a new molecule was created that was monomeric with respect to Epo linked to dimeric Fc (figure 3). In vitro bioactivity, i.e. stimulation of TF-1 cell proliferation, was not significantly different compared with the EpoFc dimer (table I), but there was approximately a 2-fold increase in binding affinity to FcRn.[6] Pulmonary absorption of the EpoFc monomer was compared with the dimer after an equivalent dose in non-human primates.[6] Uptake was dose-dependent and was markedly improved for the monomer compared with the dimer (figure 4, table I). The result was a 4- to 5-fold increase in the Cmax, a 6- to 10-fold increase in the area under the serum concentration-time curve (AUC), and an increase in the circulating half-life of the monomer (25 hours) compared with the dimer (16 hours). As a result, the bioavailability of EpoFc monomer was >30% (compared with intravenous EpoFc concentration in serum (ng/mL) 0.001 0.01 0.1 1 10 100 3 μg/kg 10 μg/kg 30 μg/kg 0 40 80 Time (h) 120 160 Fig. 2. Pulmonary delivery of erythropoietin (Epo)Fc to human volunteers. Healthy volunteers were administered a single dose of EpoFc by inhalation using the Aeroneb® Pro nebulizer to aerosolize the protein. Lung deposited doses were 3 μg/kg, 10 μg/kg, 
Dumont cites the work by Bitonti et al. (2004, cited by the IDS).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648